Citation Nr: 1443704	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1946 to December 1948.  He died in October 2005.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the file.

In a March 2006 rating decision, the RO denied to service connection for the cause of the Veteran's death.  The Appellant failed to submit a timely notice of disagreement.  In January 2010, the RO again denied the claim for service connection for the cause of the Veteran's death.  In February 2010, the Appellant submitted a notice of disagreement.  Although there was no submission or communication from the Appellant that may be construed as a notice of disagreement with the rating decision in March 2006, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed cause of death and, therefore, must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b).  


FINDINGS OF FACT

1.  The Veteran died in October 2005, and the immediate causes of death listed on the original death certificate were cardiorespiratory arrest and cerebrovascular accident with other significant conditions of hypertension and cerebrovascular accident.  The ammended death certificate included posttraumatic stress disorder as an immediate cause of death and other significant condition.




2.  At the time of his death, the Veteran's service-connected disabilities were posttraumatic stress disorder and a scar of the right thigh.

3.  The service-connected disabilities did not cause or contribute to the cause of the Veteran's death.

4.  The fatal conditions were not affirmatively shown to have been present during service; the fatal hypertension as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in 1948; and the fatal conditions are unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2005, in September 2008, and in November 2009.  




As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the statement of the case in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

In December 2009, the Board obtained a VA opinion on the question of a causal relationship between the Veteran's cause of death and service.  In June 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of a causal relationship between the Veteran's cause of death and service.  As the VA opinions considered the Veteran's medical history and described the disability in sufficient detail and provided a rationale to support the conclusions reached in the opinion, the Board finds that the VA opinions are adequate to decide the claim of service connection for the cause of the Veteran's death. 


See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Appellant and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Appellant responded that she had no further argument and/or evidence to submit.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that a disability that was causally related to service caused death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.




Service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including cardiovascular-renal disease or hypertension, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).


If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran's adjudicated service-connected disabilities were posttraumatic stress disorder and a scar of the right thigh.  The combined rating was 40 percent.  

The Veteran served on active duty from January 1946 to December 1948 during the World War II.  He died in October 2005 at the age of 77.  The immediate cause of death listed on the original death certificate was cardiorespiratory arrest and cerebrovascular accident with other significant conditions of hypertension and cerebrovascular accident.  Amended death certificates included posttraumatic stress disorder as an immediate cause of death and as contributing to the cause of death.

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of high blood pressure, hypertension, or cerebrovascular disease.  

After service, VA records show that high blood pressure was shown in August 1981.  In March 1983, the Veteran was treated for complaints of anxiety and the diagnosis was adjustment disorder.  In May 1988, the Veteran's blood pressure began to be monitored on a monthly basis.  


The Veteran was subsequently diagnosed with hypertension.  In March 1993, posttraumatic stress disorder was diagnosed.  In June 1993, the Veteran had an episode of syncope.  In March 1994, CT scan showed atrophy with ventriculomegaly, paraventricular white matter disease, and probable old infarct in the left frontal operculum.  

In March 1999 on VA examination, the diagnoses were posttraumatic stress disorder, dysthymia, and alcohol dependence in remission.  History included hypertension, a cerebrovascular accident, and noninsulin-dependent diabetes.  The global assessment of functioning score was 55.  

In February 2000, the Veteran was sent for intensive rehabilitative therapy for residuals of cerebral cortical atrophy and a recent cerebral infarct.  The Veteran was wheelchair bound.  The Veteran's cardiopulmonary status was stable.  

In February 2003, a discharge summary included a possible new cerebrovascular accident, old cerebrovascular accident with left hemiparesis, diabetes mellitus, hypertension, and a history of mild dementia, depression, and chronic renal failure.

In the few months before the Veteran died he was treated for posttraumatic stress disorder, including symptoms of nightmares and flashbacks related to his service in Germany.  In September 2005, the Veteran was treated for rectal bleeding.  A few days before his death, the Veteran complained of having shortness of breath.  A chest x-ray showed that the heart was borderline in size, there were a few calcified granulomas at both lung bases, slight thickening of bronchi, and mild dorsal spondylosis.  There was no report of the Veteran's death contained in the medical records.  An entry on the day the Veteran died, stated "[a]dd Dx of Aphasia, hemiparesis, CVA + Dysphagia."  An entry on the day after the Veteran's death stated "add Dx of comatose to H+P."


In letters in July 2006 and March 2009, Dr. L.M., who signed the Veteran's death certificates, stated that posttraumatic stress disorder was a contributing factor to the Veteran's cerebrovascular accident and that Veterans with posttraumatic stress disorder are at greater risk to die from heart disease, which could have been a factor in the Veteran's death.  

In December 2009, one VA examiner associated cerebrovascular disease to diabetes mellitus and hypertension, which were well-known causative factors of cerebrovascular disease with strokes.  The examiner noted that the citation of cardiorespiratory arrest on the death certificate did not denote heart disease per se since cardiorespiratory arrest is a synonymous phrase for death itself.  Despite listing coronary artery disease in the medical record preceding the Veteran's death, specific evidence for coronary artery disease was lacking and coronary artery disease was not listed on the death certificate.  The examiner stated that Dr. L.M.'s statements alleging a cause-effect relationship between posttraumatic stress disorder and the Veteran's stroke were speculative and without scientific citation.  The examiner included medical literature supporting his opinions.  

Another VA examiner stated that posttraumatic stress disorder does not cause cerebrovascular accidents or any such medical conditions and the Veteran's cerebrovascular accidents were not caused by or due to his diagnosed posttraumatic stress disorder.  The Veteran was also diagnosed as having depression, which was likely due to the many cerebrovascular accidents he had.  

In June 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the following questions: 



1).  Is it at least as likely as not (probability of 50 percent) that hypertension or cerebrovascular disease was caused by or aggravated by service-connected posttraumatic stress disorder? 

2).  Is it at least as likely as not (probability of 50 percent) that posttraumatic stress disorder alone contributed the Veteran's death?  

The VHA expert, who is the supervising psychiatrist at the Birmingham VA Medical Center, opined that it was as likely as not that the Veteran's hypertension or cerebrovascular disease was caused by or aggravated by his posttraumatic stress disorder.  As support for this opinion, VHA expert referred to a study by Donald Edmonson in the American Heart Journal on the prospective association of posttraumatic stress disorder with coronary heart disease and cardiac-specific mortality.  The VHA expert also stated that there were several risk factors for the Veteran's cardiorespiratory arrest and cerebrovascular disease and that  posttraumatic stress disorder alone did not led to the Veteran's death, but was one of many contributing factors that led to his death. 

Analysis

The Appellant asserts that the Veteran's death was due to his service-connected posttraumatic stress disorder.  

With regard to medical opinions the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  


A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The thoroughness and detail of the opinion are also among the factors for assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Although the Veteran's amended death certificates list posttraumatic stress disorder as an immediate cause of death and as a contributing factor, the probative medical evidence, however, does not support a finding that the Veteran's posttraumatic stress disorder caused his death.  Dr. L.M.'s opinion states that posttraumatic stress disorder was a contributing factor in the cerebrovascular accident, but no rationale was provided.  A mere conclusionary opinion is insufficient to make an informed decision.  Stefl, 21 Vet. App. at 125.  Dr. L.M. provided another opinion in March 2009 stating that posttraumatic stress disorder causes damage to the arteries and cardiovascular system and, therefore, posttraumatic stress disorder helped to cause the Veteran's death.  This opinion lacks probative value as the evidence does not show that the Veteran of cardiovascular disease.  





As the December 2009 VA examiner pointed out, specific evidence for coronary artery disease was lacking and coronary artery disease was not listed on the death certificate.  As this opinion was thorough and detailed, it is found to have significant probative value and is found to be persuasive.  Prejean, 13 Vet. App. at 448-9.  

Likewise, the June 2014 VHA opinion lacks probative weight.  Although the VHA expert opined that the Veteran's hypertension or cerebrovascular disease was caused or aggravated by his service-connected posttraumatic stress disorder, he based his opinion on a study that showed an association between posttraumatic stress disorder and coronary heart disease and cardiac-specific mortality.  Again, the Veteran's death was not due to a heart disability.  Cerebrovascular disease is not a coronary heart disease and has not been shown to be related to heart disease in any way.  Although the Veteran did suffer from hypertension, which was noted on his death certificate, the VHA expert did not show how hypertension was related to posttraumatic stress disorder as it is not an analogous condition to coronary heart disease or cardiac-specific mortality.  Furthermore, the VA examiner noted that the citation of cardiorespiratory arrest on the death certificate did not denote heart disease per se since cardiorespiratory arrest is a synonymous phrase for death itself.  

The medical evidence is otherwise silent for any connection between posttraumatic stress disorder and the causes of the Veteran's death.  Therefore, the probative medical evidence does not support a finding that the Veteran died of posttraumatic stress disorder, or that the causes of his death, namely, hypertension or cerebrovascular disease, were caused by or aggravated by posttraumatic stress disorder.





The remaining factual and legal question presented is: whether the Veteran's death was the result of a disease or disability incurred in or aggravated by his military service.  Since the VA examiner made clear that cardiorespiratory arrest is a synonymous phrase for death itself and in light of the discussion above, the Veteran death was caused by hypertension and cerebrovascular disease.

On the basis of the service treatment records alone, in the absence of evidence by complaint, finding, history, symptom, treatment, or diagnosis of hypertension and cerebrovascular disease were not affirmatively shown to have had onset in service.   For this reason, service connection under the theory of affirmatively showing inception in service is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (affirmatively showing inception in service). 

Although hypertension, and as a cardiovascular-renal disease is listed as a chronic disease under 38 C.F.R. § 3.309, as there is no competent evidence either contemporaneous with or after service that hypertension was noted during service, that is, signs or symptoms indicative of, but not dispositive of hypertension, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), which is interpreted as a condition indicative of, but not dispositive of a chronic disease). 







And the record does not show that the hypertension as a chronic disease, initially diagnosed in 1988, forty years after service, was manifest to a compensable degree during the one year presumptive period for a chronic disease after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is no competent lay or medical evidence that hypertension first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  There is also no competent lay or medical evidence that cerebrovascular disease first documented after service, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d).

As there is no competent evidence either contemporaneous with or after service that cerebrovascular disease and hypertension were noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.   

As for service connection based on the fact that cerebrovascular disease was first diagnosed in 1994 and hypertension was first diagnosed in 1988, applying 38 C.F.R. § 3.303(d) , there is no evidence, lay or medical, to suggest any causative link between an injury, disease, or event in service and his fatal diseases.  The record is completely silent for any indication that cerebrovascular disease and hypertension are related to service in any way.  As such, service connection under 38 C.F.R. § 3.303(d) is not warranted.







For the above reasons, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


